IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                     DIVISION ONE
STATE OF WASHINGTON,                    )      No. 82188-1-I
                                        )
                    Respondent,         )
                                        )
      v.                                )
                                        )
JAMES CURWOOD,                          )      UNPUBLISHED OPINION
                                        )
                    Appellant.          )
                                        )

      PER CURIAM — James Curwood appeals from the trial court’s restitution

order. He contends, and the State concedes, that the trial court did not comply

with RCW 9.94A.753(1) by failing to set a minimum monthly restitution payment.

Curwood does not challenge the amount of restitution. We accept the State’s

concession and remand for the trial court to set a minimum monthly payment.

      Remanded with instruction.

                                        FOR THE COURT: